Name: Commission Regulation (EC) No 2229/94 of 14 September 1994 amending Regulation (EC) No 1077/94 increasing to 1 400 000 tonnes the quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 240/10 Official Journal of the European Communities 15 . 9 . 94 COMMISSION REGULATION (EC) No 2229/94 of 14 September 1994 amending Regulation (EC) No 1077/94 increasing to 1 400 000 tonnes the quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 1866/94 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedure and conditions for the disposal of cereals held by the intervention agencies ; Whereas Commission Regulation (EC) No 1 077/94 0, as last amended by Regulation (EC) No 1689/94 (*), opened a standing invitation to tender for the export of 1 000 000 tonnes of bread-making wheat held by the French inter ­ vention agency ; whereas, in the communication of 8 September 1994, France informed the Commission of the intention of its intervention agency to increase by 400 000 tonnes the quantity for which a standing invita ­ tion to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened should be increased to 1 400 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EC) No 1077/94 must therefore he amended ; Whereas special rules must be laid down to ensure that the operations are properly carried out and monitored ; Whereas to that end the Member States must provide for all additional measures compatible with the provisions in force to ensure that the operation takes place smoothly and that the Commission is kept informed ; Whereas the monitoring arrangements should accordingly be supplemented by the possibility of a sample being taken in the presence of both parties ; HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EC) No 1 077/94 is replaced by the following : 'Article 1 The French intervention agency may, on the condi ­ tions laid down in Regulation (EEC) No 2131 /93, open a standing invitation to tender for the export of bread-making wheat held by it.' Article 2 Article 2 of Regulation (EC) No 1077/94 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 1 400 000 tonnes of bread-making wheat to be exported to all third countries. 2. The regions in which the 1 400 000 tonnes of bread-making wheat are stored are stated in Annex I to this Regulation.' Article 3 The following Article 5 is inserted : 'Article 5 1 . Before the lot awarded is removed, the interven ­ tion agency and the successful tenderer shall take a reference sample in accordance with the method laid down in Commission Regulation (EEC) No 689/92 (*) and shall analyse that sample. (a) Where the final results of the analysis of the sample indicate a difference between the quality of the bread-making wheat to be removed and the quality as described in the notice of invitation to tender, which nevertheless remains within a limit of up to :  2 kg/hi for the specific weight, which must not however be less than 72 kg/hi,  one percentage point for the moisture content,  10 points for the Hagberg falling index, o OJ No L 181 , 1 . 7 . 1992, p. 21 . O OJ No L 197, 30. 7. 1994, p. 1 . (3) OJ No L 191 , 31 . 7. 1993, p. 76. (4) OJ No L 21 , 26. 1 . 1994, p. 1 . 0 OJ No L 120, 11 . 5 . 1994, p. 9 . (4 OJ No L 179, 13 . 7. 1994, p. 2. No L 240/1115. 9. 94 Official Journal of the European Communities The lot in question shall then be put up for sale again under a future invitation to tender at the quality established. (b) Where the final results of the analysis of the sample indicate that the quality is below the limits laid down in (a) :  the intervention agency shall, that same day, inform the Commission thereof in accordance with Annex III, as well as the storer and the successful tenderer,  the successful tenderer shall give official notice, that same day, to the intervention agency of the impossibility of taking over the lot in question and shall inform the Commission thereof, that same day, in accordance with Annex IV. Once these formalities have been completed, he shall be immediately released from all his obliga ­ tions relating to the lot in question, including the securities. 2. All risks and storage costs shall be borne by the successful tenderer from the time of removal.  one percentage point for the protein content,  half a percentage point for the impurities referred to in points B.2 and B.4 of the Annex to Regulation (EEC) No 689/92,  half a percentage point for the impurities referred to in point B.5 of the Annex to Regu ­ lation (EEC) No 689/92, the percentages admissible for noxious grains and ergot however remaining unchanged, the following provisions shall apply : (i) the intervention agency shall, that same day, inform the Commission thereof in accordance with Annex III, as well as the storer and the successful tenderer ; (ii) the successful tenderer may :  either agree to take over the lot with its characteristics as established,  or refuse to take over the lot in question . In that case the successful tenderer shall, that same day, inform the intervention agency and the Commission thereof in accordance with Annex IV. Once these formalities have been completed, he shall be immediately released from all his obligations relating to the lot in question, including the securities. 0 OJ No L 74, 20. 3 . 1992, p. 18 .' Article 4 Annex I to Regulation (EC) No 1077/94 is replaced by the Annex hereto. Article 5 The following Annex IV is hereby added to Regulation (EC) No 1077/94 : 'ANNEX IV Communication of refusal of lots under the standing invitation to tender for the export of 1 400 000 tonnes of bread-making wheat held by the French intervention agency Article 5 (1 ) of Regulation (EC) No 1077/94  Name of successful tenderer :  Date of award of contract :  Date of refusal of lot by successful tenderer : Lot No Quantity in tonnes Address of silo Reason for refusal to take over  Specific weight (kg/hi)  % sprouted grains  % miscellaneous impurities (Schwarzbesatz)  % of matter which is not barley of unimpaired quality  Other' No L 240/12 Official Journal of the European Communities 15. 9. 94 Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 September 1994. For the Commission Rene STEICHEN Member of the Commission ANNEX ANNEX I (tonnes) Place of storage Quantity Amiens 300 000 Bordeaux 3 000 Chalons-sur-Marne 75 000 Lille 320 000 Nancy 20 000 Nantes 57 000 Paris 1 5 000 Poitiers 34 000 Rennes 58 000 Rouen 395 000 Gand 103 000'